PER CURIAM.
We affirm appellant’s convictions but reverse the sentencing order because we find that most of the reasons given by the trial court for deviating from the sentencing guidelines were impermissible. One reason, excessive brutality, may be permissible depending on the circumstances. See Lerma v. State, 497 So.2d 736 (Fla.1986). Accordingly, we remand with directions *819that appellant be resentenced in accord herewith.
ANSTEAD, GUNTHER and STONE, JJ., concur.
BY ORDER OF THE COURT:
ORDERED that Appellant’s October 10, 1986 motion for rehearing is denied. Further
ORDERED that the issuance of a mandate in this cause is stayed pending the Supreme Court of Florida decision in Hall v. State, Supreme Court Case No. 67,355. The parties are directed to inform this Court immediately upon a decision in Hall